     Case 2:20-cv-02511-TLN-KJN Document 13 Filed 09/07/21 Page 1 of 4


 1   Christopher Emch, SBN#168877
     FOSTER GARVEY PC
 2   1111 Third Avenue, Ste. 3000
     Seattle, WA 98101
 3   206-447-4400
     chris.emch@foster.com
 4
     Attorneys for Defendant Arzz International, Inc.
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10   VALERIE BROOKS, individually and on                Civil Action No. 2:20-cv-02511-TLN-KJN
     behalf of all others similarly situated,
11                                                      JOINT STIPULATION TO EXTEND
                        Plaintiff,                      DEADLINE TO FILE DISPOSITIONAL
12                                                      DOCUMENTS
            v.
13                                                      Honorable Judge Troy L. Nunley
     ARZZ INTERNATIONAL, INC. d/b/a
14   SCHUTZ, a Delaware corporation; and
     DOES 1 to 10,
15
                        Defendants.
16

17
            Plaintiff Valerie Brooks (“Plaintiff”), by and through her attorneys of record, and
18
     Defendant Arzz International, Inc. d/b/a Schutz (“Defendant”), by and through its attorneys
19
     Foster Garvey PC (Plaintiff and Defendant collectively, the “Parties”) HEREBY JOINTLY
20
     STIPULATE AS FOLLOWS:
21
            WHEREAS, Plaintiff filed a Notice of Settlement in this matter on August 11, 2021 (ECF
22
     No. 10).
23
            WHEREAS, on or about August 11, 2021, the Court entered an Order acknowledging the
24
     filing of the Notice of Settlement, vacating all previously set deadlines, and ordering that
25
     dispositional documents be filed on or before September 7, 2021.
26

27

28
     JOINT STIPULATION TO EXTEND DEADLINE
     TO FILE DISPOSITIONAL DOCUMENTS -1
     Case No. 20-cv-02511-TLN-KJN
     Case 2:20-cv-02511-TLN-KJN Document 13 Filed 09/07/21 Page 2 of 4


 1          WHEREAS, the Parties thereafter have been diligently working on memorializing the
 2   terms of their settlement in a settlement agreement, which is currently in the process of being
 3   reviewed, finalized, and executed, and the Parties need some additional time to complete that
 4   process.
 5          IT IS HEREBY STIPULATED that:
 6          1.      The Parties hereby respectfully request that the Court extend the deadline for the
 7                  filing of dispositional documents by two weeks from September 7, 2021 to
 8                  September 21, 2021.
 9          2.      In the event the settlement is not finalized and dispositional documents are not
10                  filed by September 21, 2021, the Parties hereby respectfully request that the Court
11                  thereafter permit the Defendant to file a response to the Complaint on or before
12                  September 24, 2021.
13   Dated: September 3, 2021
14
     WILSHIRE LAW FIRM                                  FOSTER GARVEY PC
15

16   By: s/ Jasmine Behroozan                           By: s/ Christopher Emch
        Thiago Coelho SBN#324715                            Christopher Emch SBN#168877
17      Jasmine Behroozan SBN# 325761                       1111 Third Avenue, Suite 3000
        3055 Wilshire Blvd., 12th Floor                     Seattle, WA 98101
18      Los Angeles, CA 90010                               (206) 447-4400
        (213) 381-9988                                      chris.emch@foster.com
19      thiago@wilshirelawfirm.com
        jasmine@wilshirelawfirm.com                         Attorneys for Defendant
20
        Attorneys for Plaintiff
21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND DEADLINE
     TO FILE DISPOSITIONAL DOCUMENTS -2
     Case No. 20-cv-02511-TLN-KJN
     Case 2:20-cv-02511-TLN-KJN Document 13 Filed 09/07/21 Page 3 of 4


 1                                   CERTIFICATION OF SERVICE
 2          I hereby certify that on this day, a copy of the foregoing was electronically transmitted to
 3
     all counsel of record via the court’s electronic filing system.
 4
     Dated: September 3, 2021
 5

 6

 7                                                          By: s/ Pauline Blair
                                                                Pauline Blair
 8                                                              Legal Practice Assistant

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND DEADLINE
     TO FILE DISPOSITIONAL DOCUMENTS -3
     Case No. 20-cv-02511-TLN-KJN
     Case 2:20-cv-02511-TLN-KJN Document 13 Filed 09/07/21 Page 4 of 4


 1                                                 ORDER
 2          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the Parties shall file
 3
     dispositional documents pursuant to the Notice of Settlement (ECF No. 10) on or before
 4
     September 21, 2021. IT IS FURTHER ORDERED that, in the event the settlement is not
 5
     finalized and dispositional documents are not filed by September 21, 2021, the Defendant shall
 6

 7   file its response to the Complaint on or before September 24, 2021. IT IS FURTHER ORDERED

 8   that each party shall bear their own costs.

 9          IT IS SO ORDERED.
10
     Dated: September 7, 2021
11                                                          Troy L. Nunley
12                                                          United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND DEADLINE
     TO FILE DISPOSITIONAL DOCUMENTS -4
     Case No. 20-cv-02511-TLN-KJN
